AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                       FILED
                                         UNITED STATES DISTRICT                                          TFEB :t 9 2020
                                              SOUTHERN DISTRICT OF CALIFO
              UNITED STATES OF AMERICA
                                    V.                                  (For Offenses Committed On or After November 1, 1987)
       LUIS FERNANDO MARTINEZ-GARCIA (2)
                                                                           Case Number:         3:19-CR-04336-GPC

                                                                        Jose G Badillo
                                                                        Defendant's Attorney
USM Number                          72153-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)             1 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                      Count
8:1324(A)(2)(B)(Ii), 18:2 -Attempted Bringing In Aliens For Financial Gain; Aiding and                                      1




     The defendant is sentenced as provided in pages 2 through                    2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

!ZI   Count(s)   ____ _________
                     Remaining   counts
                            ...;._
                                                                  are         dismissed on the motion of the United States.

!ZI   Assessment : $100.00 -WAIVED


!ZI   JVTA Assessment*:$ 5,000 - WAIVED
      The Court finds the defendant indigent
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   Fine waived               •        Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                        February 28. 2020


                                                                        HON. GONZALO P. CURIEL
                                                                        UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LUIS FERNANDO MARTINEZ-GARCIA (2)                                        Judgment - Page 2 of2
CASE NUMBER:              3: l 9-CR-04336-GPC




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 36 months as to count 1




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:

       •    at                              A.M.               on
                                                                    -------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                       y                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3: l 9-CR-04336-GPC
